—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel Wilbur A. Levin, Commissioner of Jurors, Kings County, to disclose to the petitioner the names and addresses of the jurors who comprised the jury in an action entitled Gex Antoine v Frederick Gulmi, pending in the Supreme Court, Kings County, under Index No. 23269/93.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Ritter, J. P., Altman, Goldstein and Luciano, JJ., concur.